PER CURIAM.
Kenneth Steele appeals the summary denial of his rule 3.850 motion for postcon-viction relief. The trial court denied appellant’s 3.850 motion as untimely without ruling on the merits of appellant’s three claims. The appellant’s rule 3.850 motion was timely filed, as his judgment and sentence were not final until the thirty day period for filing an appeal expired. Napolitano v. State, 782 So.2d 1012 (Fla. 4th DCA 2001); Caracciolo v. State, 564 So.2d 1163 (Fla. 4th DCA 1990). Accordingly, the trial court’s denial of these claims is reversed and remanded for an evidentiary hearing or record attachments that conclusively show appellant is not entitled to relief.
FARMER, GROSS and TAYLOR, JJ., concur.